Order reversed and matter remitted to the Erie County Court for a hearing to determine whether the prosecution witness Dombrowski testified falsely at the time of the trial with respect to defendant’s pleas or admissions of guilt; and, if so, whether the prosecution knew, or had reason to know, that such testimony was false (see People v. Robertson, 12 N Y 2d 355). We do not reach the question at this time whether knowledge on the part of the prosecution is a requisite to relief.
Concur: CMef Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel.